               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        NORTHERN DIVISION
                         NO.: 2:15-CR-9-5H



UNITED STATES OF AMERICA,       )
                                )
                                )
                                )
     v.                         )
                                )
                                )               ORDER
                                )
ADRIENNE MOODY,                 )
                                )
             Defendant.         )


     This matter is before the court on defendant’s motion for a

copy of his transcript, [DE #927].

     As to the transcript request, 28 U.S.C. ' 753(f) governs when

a transcript may be provided at the expense of the United States.

Section 753(f) provides, in pertinent part:

          Fees for transcripts furnished in criminal
          proceedings to persons proceeding under the
          Criminal Justice Act (18 U.S.C. 3006A), or in
          habeas corpus proceedings to persons allowed
          to sue, defend, or appeal in forma pauperis,
          shall be paid by the United States out of
          moneys appropriated for those purposes. Fees
          for transcripts furnished in proceedings
          brought under section 2255 of this title to
          persons permitted to sue or appeal in forma
          pauperis shall be paid by the United States
          out of money appropriated for that purpose if
          the trial judge or a circuit judge certifies
          that the suit or appeal is not frivolous and
          that the transcript is needed to decide the
          issue presented by the suit or appeal. Fees
          for transcripts furnished in other proceedings
            to persons permitted to appeal in forma
            pauperis shall also be paid by the United
            States if the trial judge or a circuit judge
            certifies that the appeal is not frivolous
            (but presents a substantial question). The
            reporter may require any party requesting a
            transcript to prepay the estimated fee in
            advance except as to transcripts that are to
            be paid for by the United States.

28 U.S.C. ' 753(f).        While the government must provide indigent

criminal defendants with a transcript of prior proceedings under

certain circumstances, there is no constitutional requirement that

an indigent defendant receive free transcripts to collaterally

attack his conviction or sentence.             An individual requesting a

free    transcript       for    post-conviction    matters    must    show     a

Aparticularized need@ for the transcript.          Morin v. United States,

522 F.2d 8, 9 (4th Cir. 1975) (citing Jones v. Superintendent, 460

F.2d 150, 153, aff’d on reh., 465 F.2d 1091, 1093-94 (4th Cir.

1972)).

       Defendant   has    not    shown   a   particularized   need    for    the

sentencing transcript in this circumstance as the government is

moving to dismiss his section 2255 motion as untimely.               Defendant

has not shown how receiving the sentencing transcript would help

him respond.       For the foregoing reasons, defendant’s motion [DE

#927] is DENIED.




                                         2
     The court, on its own motion, extends the time for petitioner

to respond to the motion to dismiss to May 10, 2020.

     This 8th day of April 2020.




                         ___________________________________
                         Malcolm J. Howard
                         Senior United States District Judge
At Greenville, NC
#26




                                   3
